Exhibit 10.5

PROMISSORY NOTE

 

Date of Note:

  

November 15, 2013

Amount of Note:

  

$32,473,428.00

Maturity Date:

  

November 15, 2016, unless otherwise accelerated or extended pursuant to and in
accordance with the terms and conditions set forth in this Note.

FOR VALUE RECEIVED, the undersigned (“Maker”) does hereby covenant and promise
to pay to the order of REGIONS BANK, an Alabama banking corporation, or its
successors or assigns (“Lender”), at 100 North Tampa Street, Suite 3400, Tampa,
Florida 33602, or at such other place as Lender may designate to Maker in
writing from time to time, in legal tender of the United States, Thirty Two
Million Four Hundred Seventy Three Thousand Four Hundred Twenty Eight and 00/100
Dollars ($32,473,428.00) (the “Loan”), or so much thereof as is advanced
pursuant to the terms and conditions of the Construction Loan Agreement executed
by Maker on even date herewith by Maker, and Lender, as Administrative Agent for
the benefit of itself and the other lenders from time to time a party to the
Construction Loan Agreement (the “Loan Agreement”), together with all accrued
interest, which shall be due and payable upon the following terms and conditions
contained in this Note and the Loan Agreement.

A.         Interest Rate:

The Interest Rate shall be two and twenty hundredths percent (2.20%) (the “LIBOR
Margin”) floating over the LIBOR 30-Day Index Rate, as defined below.

LIBOR 30-Day Index Rate: LIBOR 30-Day Index Rate means the rate of interest per
annum equal to the London Interbank Offered Rate (“LIBOR”) for thirty (30) day
U.S. dollar deposits as published in the “Money Rates” column of the local
edition of The Wall Street Journal based on the most recent rate information
available two (2) days prior to the date that the interest rate is selected by
Maker. If such rate is no longer available, Lender shall choose a new LIBOR
Index Rate based on comparable information. If more than one rate is quoted,
Lender shall use the arithmetic average of such rates. This rate will be
effective on and from the date of disbursement, based on the most recent rate
information available on the date of disbursement, and will be effective until
the first (1st) day of the first (1st) calendar month following the date of
disbursement. The interest rate shall be readjusted to the current LIBOR 30-Day
Index Rate plus the LIBOR Margin based on the most recent rate information
available on the date that the interest rate is adjusted and such rate shall be
effective until the first (1st) day of the next calendar month after the date
the rate is adjusted. The rate shall be adjusted each first (1st) day of each
calendar month thereafter at the current LIBOR 30-Day Index Rate plus the LIBOR
Margin based on the most recent rate information available on the date that the
interest rate is adjusted.

Interest shall be calculated at the rate of 1/360 of the annual rate of interest
for each day that principal is outstanding (i.e., interest will accrue and be
paid on the actual number of calendar days elapsed from the date of each advance
based on a 360 day year). Interest shall be payable monthly.



--------------------------------------------------------------------------------

B.         Term:

Subject to Section I below and the terms of the Loan Agreement, the term of this
Note shall be for thirty-six (36) months (the “Term”), commencing from the date
of the initial closing and execution of the loan documentation.

C.         Extension Period:

Notwithstanding the foregoing, Maker may extend the Loan for two, twelve-month
periods after the expiration of the Term (the “Mini-Permanent Period”), upon
written notice to Lender no later than forty-five (45) days prior to the
expiration of the Term or the first extension period, as the case may be,
provided all conditions for the Mini-Permanent Period, as further detailed and
provided in the Loan Agreement, are satisfied prior to each twelve-month
extension.

D.         Payment Terms:

During the Term of the Loan, interest shall be payable monthly in arrears,
commencing on the first (1st) day of the first (1st) month following the date of
this Note and shall be paid on the first (1st) day of each month thereafter.
Unless this Note is accelerated pursuant to Section I hereof or in accordance
with the terms of the Loan Agreement, or extended as provided herein and in the
Loan Agreement, the entire then outstanding principal balance of this Note plus
all accrued interest shall be due and payable in full thirty-six (36) months
from the date of closing (the “Maturity Date”).

If this Note is extended to the Mini-Permanent Period, Maker shall make payments
of principal plus interest monthly commencing on the first (1st) day of the
first (1st) month following the end of the Term and the end of the first
twelve-month extension period, as the case may be, and shall continue making
such payments on the first (1st) day of each month thereafter. Principal
payments during the first twelve (12) month Mini-Permanent Period shall be
calculated utilizing a straight-line thirty (30) year amortization amount and
assumed interest rate of six percent (6.0%). Principal payments during the
second twelve (12) month Mini-Permanent Period shall be calculated utilizing a
straight-line twenty-nine (29) year amortization amount and assumed interest
rate of six percent (6.0%).

If this Note is extended to the Mini-Permanent Period, the entire principal
balance of this Note plus all accrued interest shall be due and payable at the
end of either the first twelve-month extension period or the second twelve-month
extension period of the Mini-Permanent Period, as further provided in the Loan
Agreement, unless this Note is accelerated pursuant to Section I hereof or in
accordance with the terms of the Loan Agreement.

E.         Prepayment:

Maker may prepay all or any portion of this Note at any time without penalty,
unless an interest rate swap agreement is ever entered into between Maker and
Lender, in which case Maker shall pay a breakage or prepayment premium as more
fully set forth in such interest rate swap agreement.

 

2



--------------------------------------------------------------------------------

F.         Security:

This Note is secured by, among other things, (i) that certain Deed to Secure
Debt and Security Agreement (the “Mortgage”) executed of even date herewith by
Maker, granting Lender a first lien and security interest in and to that certain
property located in Fulton County, Georgia, as more particularly described in
the Mortgage; (ii) the Loan Agreement; (iii) that certain Guaranty Agreement
executed of even date herewith by LENNAR CORPORATION, a Delaware corporation;
and (iv) that certain Collateral Assignment of Leases, Rents and Contract Rights
executed of even date herewith by Maker (the “Collateral Assignment”) (the
Mortgage, the Loan Agreement, the Guaranty, the Collateral Assignment, and all
other instruments and agreements securing, evidencing, or executed in connection
with this Note shall collectively be referred to as the “Loan Documents”).

G.         Default Interest Rate:

All delinquent principal and installments of interest shall bear interest from
the date that said payments are due until paid at a rate equal to five percent
(5%) per annum above the applicable interest rate stated above (the “Default
Rate”), provided, however, in no event shall such rate exceed the highest rate
authorized by applicable law.

H.         Late Charges:

Lender may collect a late charge not to exceed an amount equal to five percent
(5%) of any installment which is not paid within fifteen (15) days of the due
date thereof (except for the payment due on the Maturity Date for which there is
no grace period), to cover the extra expense involved in handling delinquent
payments, provided that collection of said late charge shall not be deemed a
waiver by Lender of any of its rights under this Note.

I.         Acceleration:

Should any default occur in the payment as stipulated above of either the
interest or principal, and continue for fifteen (15) days thereafter, then and
in that event, the principal of this Note or any unpaid part thereof and all
accrued interest thereon shall, in the sole discretion of Lender, at once become
due and payable and may be collected forthwith without notice to the
undersigned, regardless of the stipulated date of maturity. However, Lender may,
in the sole discretion of Lender, accept payments made by Maker after any
default has occurred, without waiving any of Lender’s rights herein.

J.         Costs:

In the event that this Note is collected by law or through attorneys at law, or
under advice therefrom (whether such attorneys are employees of the Lender or an
affiliate of the Lender or are outside counsel), the Maker and any endorser,
guarantor or other person primarily or secondarily liable for payment hereof
hereby, severally and jointly, agree to pay all costs of collection, including
reasonable attorneys’ fees including charges for paralegals and others working
under the direction or supervision of the Lender’s attorneys, whether or not
suit is brought, and whether incurred in connection with collection, trial,
appeal, bankruptcy or other creditors’ proceedings or otherwise. Whenever in
this Note or in any of the other Loan Documents Maker or Guarantor is obligated
to pay the legal fees and expenses of Lender’s counsel, such obligation shall
mean and refer to the actual attorney’s fees charged by Lender’s counsel based
upon the attorney’s normal hourly rate and the number of hours worked, and not
the attorney’s fees statutorily defined in O.C.G.A. § 13-1-11.

 

3



--------------------------------------------------------------------------------

K.         Loan Charges:

Nothing herein contained, nor any transaction related thereto, shall be
construed or so operate as to require Maker or any person liable for the
repayment of same, to pay interest in an amount or at a rate greater than the
maximum allowed by applicable law. Should any interest or other charges paid by
Maker, or any parties liable for the payment of the loan made pursuant to this
Note, result in the computation or earning of interest in excess of the maximum
legal rate of interest permitted under the law in effect while said interest is
being earned, then any and all of that excess shall be and is waived by Lender,
and all that excess shall be automatically credited against and in reduction of
the principal balance, and any portion of the excess that exceeds the principal
balance shall be paid by Lender to Maker or any parties liable for the payment
of the loan made pursuant to this Note so that under no circumstances shall the
Maker, or any parties liable for the payment of the loan hereunder, be required
to pay interest in excess of the maximum rate allowed by applicable law.

L.         Jurisdiction:

The laws of the State of Florida shall govern the interpretation and enforcement
of this Note. In the event that legal action is instituted to collect any
amounts due under, or to enforce any provision of, this instrument, Maker and
any endorser, guarantor or other person primarily or secondarily liable for
payment hereof consent to, and by execution hereof submit themselves to, the
jurisdiction of the courts of the State of Florida, and, notwithstanding the
place of residence of any of them or the place of execution of this instrument,
such litigation may be brought in or transferred to a court of competent
jurisdiction in or for Hillsborough County, Florida.

M.         Miscellaneous:

 

  1.

TIME IS OF THE ESSENCE OF THIS NOTE.

 

  2.

It is agreed that the granting to Maker or any other party of an extension or
extensions of time for the payment of any sum or sums due hereunder or under the
accompanying Mortgage or for the performance of any covenant or stipulation
thereof or the taking of other or additional security shall not in any way
release or affect the liability of the Maker.

 

  3.

This Note may not be changed orally, but only by an agreement in writing, signed
by the party against whom enforcement of any waiver, change, modification or
discharge is sought.

 

  4.

All parties to this Note, whether Maker, principal, surety, guarantor or
endorser, hereby waive presentment for payment, demand, notice, protest, notice
of protest and notice of dishonor.

 

  5.

Anything herein to the contrary notwithstanding, the obligations of Maker under
this Note shall be subject to the limitation that payments of interest shall not
be required to the extent that receipt of any such payment by Lender would be
contrary to provisions of law applicable to Lender limiting the maximum rate of
interest which may be charged or collected by Lender.

 

  6.

The Maker hereof acknowledges that the Lender shall have no obligation
whatsoever to renew, modify or extend this Note or to refinance the indebtedness
under this Note upon the maturity thereof, except as specifically provided
herein.

 

  7.

Lender shall have the right to accept and apply to the outstanding balance of
this Note any and all payments or partial payments received from Maker after the
due date therefor whether this Note has been accelerated or not without waiver
of any and all of Lender’s rights to continue to enforce the terms of this Note
and to seek any and all remedies provided for herein or any instrument securing
the same including, but not limited to, the right to foreclose on such security.

 

4



--------------------------------------------------------------------------------

  8.

The term “Maker” as used herein, in every instance shall include the makers,
heirs, executors, administrators, successors, legal representatives and assigns,
and shall denote the singular and/or plural, the masculine and/or feminine, and
natural and/or artificial persons whenever and wherever the context so requires
or admits.

 

  9.

If more than one party executes this Note, all such parties shall be jointly and
severally liable for the payment of this Note.

 

  10.

In the event of a conflict between the terms of this Note and the Loan
Agreement, the Loan Agreement will prevail.

 

  11.

This Note constitutes a Note under the Loan agreement.

N.         Waiver of Jury Trial:

MAKER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT
EITHER MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON OR
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE AND ANY AGREEMENT
CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF EITHER
PARTY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER ENTERING INTO THIS
AGREEMENT.

O.         Stamp and Excise Tax.

All Florida and/or Georgia documentary stamp taxes, intangible taxes and any
other taxes payable with respect to the indebtedness evidenced by this Note, if
any, were paid (and evidence of such payment noted) and affixed to the Mortgage.

[Remainder of Page Intentionally Left Blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Maker has duly executed this Note on November 15, 2013.

 

MAKER: GGT LMI CITY WALK GA, LLC, a Delaware limited liability company By:    
LMI City Walk Investor, LLC, a Delaware   limited liability company, its
Operating Member   By:    

Lennar Multifamily Communities, LLC, a

Delaware limited liability company,

its sole member

    By:     /S/ Christopher Cassidy [SEAL]           Christopher Cassidy        
  Its Vice President  